DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kulkarni et al. (US 2009/0276599).
Consider claim 1, Kulkarni et al. discloses a memory system comprising: a nonvolatile memory device suitable for storing write data 5inputted from a host; a volatile memory device suitable for buffering the write data; and a controller suitable for: assigning a first buffer space of a variable size in the volatile 10memory according to a first total size information when first transaction data, which are grouped into a first transaction and the first total size information on a total size of the first transaction, are inputted, assigning a normal buffer space of a fixed size in the volatile 15memory when normal data, which are not grouped into a transaction, are inputted, and exclusively storing the first transaction data in the first buffer space and the normal data in the normal buffer space (Kulkarni et al.: abstract, [0018], [0019], [0022], [0023], [0026], [0027], [0061] and [0062], buffer memory space is allocated for accesses within and outside of transactions and the buffer memory space is configurable based on a given set of transactions and is set to that size until it is configured again. Transaction data is stored in the transaction buffer space.).
Consider claim 2, Kulkarni et al. discloses the memory system according to claim 1, wherein the controller further: assigning a second buffer space of a variable size in the volatile memory according to a second total size information when second transaction data, which are grouped into a second transaction and the 160second total size information on a total size of the second transaction, are inputted, and exclusively storing the second transaction data in the second buffer space (Kulkarni et al.: abstract, [0018], [0019], [0022], [0023], [0026], [0027], [0061] and [0062], buffer memory space is allocated for accesses within and outside of transactions and the buffer memory space is configurable based on a given set of transactions and is set to that size until it is configured again. Transaction data is stored in the transaction buffer space.).
Consider claim 3, Kulkarni et al. discloses the memory system according to claim 2, wherein the controller further: checks a first determined size for the first transaction data according to the first total size information, and assigns the first 10buffer space by an amount of the first determined size in the volatile memory, and checks a second determined size for the second transaction data according to the second total size information, and assigns the second buffer space by an amount of the second determined size in the 15volatile memory (Kulkarni et al.: [0061] and [0062], the amount of block RAM dedicated to the buffer space is based on the set of transactions to be performed.).
Consider claim 4, Kulkarni et al. discloses the memory system according to claim 2, wherein the controller further: checks whether the first transaction is committed or aborted, for 20the first transaction data stored in the first buffer space; performs a first write operation of storing the first transaction data stored in the first buffer space in the nonvolatile memory device by performing a first flush operation for the first buffer space, in the case where the first transaction is checked as being committed, and 161then releases the first buffer space in the volatile memory, and releases the first buffer space in the volatile memory in the case where the first transaction is checked as being aborted ([0025], [0031], [0032], [0052]-[0057], data can be committed and stored or aborted and removed.).
Consider claim 4, Kulkarni et al. discloses the memory system according to claim 3, wherein the controller further: checks whether the second transaction is committed or aborted, for the second write data stored in the second write buffer, 161performs a second write operation of storing the second write data stored in the second write buffer in the nonvolatile memory device by performing a second flush operation for the second write buffer, in the case where the second transaction is checked as being 5committed, and then releases the second write buffer in the volatile memory, and releases the second write buffer in the volatile memory in the case where the second transaction is checked as being aborted ([0025], [0031], [0032], [0052]-[0057], data can be committed and stored or aborted and removed.).
Consider claim 5, Kulkarni et al. discloses the memory system according to claim 4, wherein the controller further: checks whether the second transaction is committed or aborted, for the second transaction data stored in the second buffer space; performs a second write operation of storing the second 10transaction data stored in the second buffer space in the nonvolatile memory device by performing a second flush operation for the second buffer space, in the case where the second transaction is checked as being committed, and then releases the second buffer space in the volatile memory, and 15releases the second buffer space in the volatile memory in the case where the second transaction is checked as being aborted ([0025], [0031], [0032], [0052]-[0057], data can be committed and stored or aborted and removed.).
Consider claim 10, Kulkarni et al. discloses a memory system comprising: a nonvolatile memory device;  20a volatile memory suitable for temporarily storing write data inputted from a host; and a controller suitable for: allocating a plurality of write buffers, each of which has a defined size, in the volatile memory, 164storing normal write data, which are inputted from the host and are not grouped into a transaction, in write buffers which are not set for exclusive use for transactions, and setting, when first write data which are grouped into a first 5transaction and first total size information on a total size of the first transaction are inputted from the host, a first exclusive use option for exclusively using at least one first write buffer among the write buffers, for the first transaction, according to the first total size information (Kulkarni et al.: abstract, [0018], [0019], [0022], [0023], [0026], [0027], [0061] and [0062], buffer memory space is allocated for accesses within and outside of transactions and the buffer memory space is configurable based on a given set of transactions and is set to that size until it is configured again.).
Consider claim 11, Kulkarni et al. discloses the memory system according to claim 10, wherein the controller further: checks respective empty spaces of the write buffers at a time when the first write data are inputted from the host, 15sets the first exclusive use option for a minimum number of write buffers among the write buffers, according to the checked empty spaces and the first total size information, and uses the minimum number of write buffers as the at least one first write buffer (Kulkarni et al.: [0061] and [0062], the amount of block RAM dedicated to the buffer space is based on the set of transactions to be performed.).
Consider claim 12, Kulkarni et al. discloses the memory system according to claim 11, wherein the controller further: sets, when second write data which are grouped into a second transaction and second total size information on a total size of the 165second transaction are inputted from the host, a second exclusive use option for exclusively using at least one second write buffer among remaining write buffers excluding the first write buffer, for the second transaction, according to the second total size information (Kulkarni et al.: [0061] and [0062], the amount of block RAM dedicated to the buffer space is based on the set of transactions to be performed.).
Consider claim 13, Kulkarni et al. discloses the memory system according to claim 12, wherein the controller further: checks respective empty spaces of the remaining write buffers at a time when the second write data are inputted from the host, 10sets the second exclusive use option for a minimum number of write buffers among the remaining write buffers, according to the checked empty spaces and the second total size information, and uses the minimum number of write buffers as the at least one second write buffer (Kulkarni et al.: [0061] and [0062], the amount of block RAM dedicated to the buffer space is based on the set of transactions to be performed.).
Consider claim 14, Kulkarni et al. discloses the memory system according to claim 13, wherein the controller further: checks whether the first transaction is committed or aborted, for the first write data stored in the at least one first write buffer, 20performs a first write operation of storing the first write data stored in the at least one first write buffer in the nonvolatile memory device by performing a first flush operation for the at least one first write buffer, in the case where the first transaction is checked as being committed, and then resets the first exclusive use option for the 166at least one first write buffer, and discards the first write data stored in the at least one first write buffer in the case where the first transaction is checked as being aborted, and then resets the first exclusive use option for the at least 5one first write buffer ([0025], [0031], [0032], [0052]-[0057], data can be committed and stored or aborted and removed.).
Consider claim 15, Kulkarni et al. discloses the memory system according to claim 14, wherein the controller further: checks whether the second transaction is committed or aborted, 10for the second write data stored in the at least one second write buffer, performs a second write operation of storing the second write data stored in the at least one second write buffer in the nonvolatile memory device by performing a second flush operation for the at least 15one second write buffer, in the case where the second transaction is checked as being committed, and then resets the second exclusive use option for the at least one second write buffer, and discards the second write data stored in the at least one second write buffer in the case where the second transaction is checked as 20being aborted, and then resets the second exclusive use option for the at least one second write buffer ([0025], [0031], [0032], [0052]-[0057], data can be committed and stored or aborted and removed.).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136